      Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 1 of 11




                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                :
                                                  1:12-CR-194
                                         :
            v.
                                        :      (JUDGE MANNION)

JOHN RAWLS,                             :

                   Defendant            :



                               MEMORANDUM

I.    BACKGROUND
      On September 21, 2020, defendant John Rawls, an inmate who is
serving a 120-month federal sentence, (see January 22, 2015 Judgment,
Doc. 1063), and who was transferred on August 26, 2020 to Dismas
Charities, a Residential Reentry Center (“RRC”) in Atlanta, Georgia, filed, pro
se, a Motion for Compassionate Release under 18 U.S.C. §3582(c)(1)(A).
He requests the court to reduce his remaining sentence to time served due
to his medical conditions and the COVID-19 pandemic. (Doc. 1403).
Specifically, Rawls states that he is a 49 year old African American with
“serious medical infirmities”, namely, hypertension, heart diseases, and
varicose veins, and that he is “among the most vulnerable people subjective
(sic) to death in light of the dangerous virus.” He also alleges that he is within
the groups which the CDC has identified as “most in danger of contracting

                                        1
       Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 2 of 11




the deadly COVID-19 virus.” Rawls attached as an exhibit to his motion a
Declaration from Dr. Jaimie Meyer, from Yale Medical School, regarding the
increased risks ICE detainees held in New York City prisons face from the
COVID-19 virus. The Declaration does not address Rawls nor his RRC.
Rawls also appears to allege that he is not safe from the virus at the RRC.
Rawls further states that he has taken a number of courses while in prison,
including drug rehabilitation courses and several hours of RDAP, and that he
has a job with UNICOR. Rawls correctly states that his projected release
date       from       prison      is       July     29,       2021.       See
https://www.bop.gov/mobile/find_inmate/byname.jsp#inmate_results.
       On September 23, 2020, the court directed the government to respond
to defendant’s motion by October 7, 2020, (Doc. 1404), and the government
timely filed its brief in opposition to Rawls’ motion, with attached Exhibits,
including a Declaration regarding exhaustion and copies of defendant’s BOP
medical records, which the court directed to be filed under seal. (Docs. 1405
& 1407).
       On November 10, 2020, Rawls filed a reply brief with attached Exhibits,
including copies of his BOP medical records and a copy of his Inmate
Request. (Doc. 1411 & Exs. 1 & 2).
       For the reasons set forth below, Rawls’ motion for compassionate
release under 18 U.S.C. §3582(c)(1)(A)(i), will be dismissed without
prejudice due to his failure to exhaust his prison administrative remedies



                                       2
     Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 3 of 11




under §3582(c)(1)(A)(i), since he filed his present motion before he allowed
the Warden 30 days to respond to his alleged request.1




     1
       To the extent Rawls, who is proceeding pro se, is liberally construed
as also seeking release from prison under the Coronavirus Aid, Relief, and
Economic Security Act (the “CARES Act”), Pub. L. 116-136, §12003, based
on his references to the Act in his filings, the court does not have authority
to grant his request for relief and order the BOP to release him to home
confinement. See United States v. McCann, 2020 WL 1901089, *3 (E.D. Ky.
April 17, 2020) (“While the CARES Act gives the BOP broad discretion to
expand the use of home confinement during the COVID-19 pandemic, the
Court has no authority under this provision to order that a prisoner be placed
on home confinement.”) (citation omitted). See also United States v. Logan,
2020 WL 2559955, *2 (W.D. N.C. May 20, 2020) (“The Defendant
alternatively moves the Court to order his release to home confinement due
to the ongoing COVID-19 pandemic. This request, however, must also be
denied. The discretion to release a prisoner to home confinement lies solely
with the Attorney General.”). Further, after a defendant is sentenced to
imprisonment by the court, the BOP is solely responsible for determining the
defendant’s place of incarceration. See 18 U.S.C. §3621(b); 18 U.S.C.
§3624(c). See also United States v. Delacruz, 2020 WL 3405723, *4 (M.D.
Pa. June 19, 2020) (“[T]he Court is without authority to control the BOP’s
placement of Defendant—the Court can neither directly assign Defendant to
home confinement nor direct the BOP to do so.”); United States v. Powell,
2020 WL 2848190, *2 (E.D. Pa. June 2, 2020) (“[T]o the extent that
[defendant] seeks to appeal the prison’s denial of home confinement, such
decision is not reviewable by this Court.”) (citing 18 U.S.C. §3621 (“[A]
designation of a place of imprisonment ... is not reviewable by any court.”)).
                                      3
      Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 4 of 11




II.   DISCUSSION2

      The court will first consider the exhaustion issue since “18 U.S.C.
§3582 (c)(1)(A) contains a threshold exhaustion requirement.” United States
v. Schultz, 454 F.Supp.3d 217, 220 (W.D. N.Y. April 15, 2020). See also
United States v. Gadsden, 2020 WL 3871083, *1 (W.D. Pa. July 9, 2020)
(“In United States v. Raia, 954 F.3d 594 (3d Cir. 2020), the court of appeals
held that district courts cannot consider requests for compassionate release
under the First Step Act until a prisoner has exhausted his administrative
remedies.”).
      The government asserts that Rawls’ motion for compassionate release
under 18 U.S.C. §3582(c)(1)(A), should be dismissed without prejudice since
he has failed to exhaust administrative remedies and that the court lacks
authority to grant his request for release from prison. (Doc. 1405).
Specifically, the government states in its brief, (Doc. 1405 at 8), that:
      Rawls has not satisfied 18 U.S.C. §3582(c)(1)(A)’s exhaustion
      requirement. As noted above, the BOP has no record that Rawls
      submitted a compassionate-release request to the BOP. See Ex.
      1 [Doc. 1405-1], Kerr Decl. And Rawls does not assert that he
      property exhausted. The Court should therefore deny Rawls’
      motion without prejudice.



      2
       After Rawls pleaded guilty to conspiracy to distribute and possess with
intent to distribute cocaine, in violation of 21 U.S.C. §846 (count 1), and
conspiracy to commit money laundering, in violation of 18 U.S.C. §1956(h)
(count 2), he received a 120-month prison sentence on January 22, 2015.
(Doc. 1063). No term of supervised release following Rawls’ prison sentence
was imposed by the court.
                                       4
     Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 5 of 11




     The government’s Ex. 1, (Doc. 1405-1), is the September 28, 2020
Declaration, under 28 U.S.C. §1746, of Jonathan Kerr, Supervisory Attorney
for the FCC Allenwood Consolidated Legal Center, in which he avers that
“[a] review of the national Reduction in Sentence (“RIS”) database, the
Administrative Remedy SENTRY database, and subsequent confirmation
from the Residential Reentry Manager over the contract RRC reveals Mr.
Rawls has not submitted a RIS/compassionate release request in
accordance with 18 U.S.C. §3582(c)(1)(A).” Accordingly, the government
contends that Rawls’ motion should be dismissed without prejudice since it
is premature.
     No doubt that the court must “confirm that exhaustion is satisfied
because [the Third] Circuit has held that §3582(c)(1)(A)’s exhaustion
requirement is mandatory.” United States v. Davidson, 2020 WL 4877255,
*5 (W.D. Pa. Aug. 20, 2020) (citing United States v. Raia, 954 F.3d 594, 597
(3d Cir. 2020) (mandating “strict compliance” with §3582(c)(1)(A)’s
exhaustion requirement)).
     “The defendant carries the burden of showing that he or she is entitled
to a sentence reduction under the statute.” Schultz, 454 F.Supp.3d at 219
(citation omitted). “A defendant proceeding on his or her own motion may
meet that burden by demonstrating (1) that he or she satisfied the statutory
exhaustion requirement, (2) that extraordinary and compelling reasons exist
for a sentence reduction, and (3) that a sentence reduction is consistent with
the applicable Sentencing Guidelines provisions.” Id. (citations omitted).

                                      5
      Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 6 of 11




     “Prior to petitioning a court for relief under §3582(c), a defendant must
first file an administrative request for compassionate release with the warden
of their facility and then either: (1) fully exhaust BOP’s administrative
remedies; or (2) wait thirty (30) days from the date their administrative
request was filed with the warden.” Davidson, 2020 WL 4877255, *5. Thus,
“[a] prisoner may file a motion for compassionate release with the sentencing
court ‘after [he or she] has fully exhausted all administrative rights to appeal
a failure of the Bureau of Prisons to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of
the defendant’s facility, whichever is earlier.’” United States v. Harris, 973
F.3d 170 (3d Cir. 2020) (citing 18 U.S.C. §3582(c)(1)(A) (emphasis original).
Further, “the [compassionate release] statute states that the defendant may
file the motion thirty days after the warden receives his request.” Id. (citing
United States v. Raia, 954 F.3d 594, 595 (3d Cir. 2020) (“But before they [file
a compassionate-release motion], defendants must at least ask the Bureau
of Prisons (BOP) to do so on their behalf and give BOP thirty days to
respond.”)).
     “To implement the First Step Act’s expansion of compassionate
release, the Bureau of Prisons issued a Program Statement listing the
particular factors the BOP should consider to assess whether a request for
reduction in sentence presents extraordinary and compelling circumstances.
Fed. Bur. of Prisons Program Statement 5050.50, Compassionate
Release/Reduction in Sentence: Procedures for Implementation of 18

                                       6
     Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 7 of 11




U.S.C. §§3582 and 4205(g).” United States v. Hight, 2020 WL 5653487, *3
(E.D. Pa. Sept. 23, 2020).
     In United States v. Williams, 2020 WL 2748287, *2 (E.D. Tenn. May
27, 2020), the court explained the process:
     The BOP has outlined the administrative appeal process. See
     Program      Statement       No.      5050.50,     Compassionate
     Release/Reduction in Sentence: Procedures for Implementation
     of 18 U.S.C. §§3582 and 4205(g) (Jan. 17, 2019),
     https://www.bop.gov/policy/progstat/5050_050_EN.pdf.        The
     BOP Program Statement explains that a prisoner seeking a
     compassionate release must first file a request with the warden
     asking the BOP to move for compassionate release on the
     prisoner’s behalf. See id. at 3 (citing 28 C.F.R. §571.61).

     Rawls replies to the government’s assertion that he failed to submit a
request for compassionate release to the BOP, and he contends that he did
submit an Inmate Request “on or about” September 9, 2020, and thus,
exhausted his administrative remedies under §3582(c)(1)(A). Rawls
attached as his Ex. 2 to his reply brief a copy of his Request for
Administrative Remedy seeking compassionate release from prison and/or
reduction of sentence pursuant to the First Step Act and the CARES Act that
he allegedly submitted. (Doc. 1411 at 52). There is no indication on Rawls’
Request showing that it was received by the Warden at RRC Dismas or by
any BOP official. Rawls states that it has been 49 days from the date of his
reply brief since he submitted his request to the warden without receiving a
response.



                                     7
     Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 8 of 11




     While it appears disputed as to whether Rawls submitted an
administrative request and whether it was received by the warden, (see Doc.
1405-1), it is undisputed that Rawls did not afford the Warden at the Dismas
RRC, or any BOP official, 30 days to respond to his purported September 9,
2020 Inmate Request before he filed his instant motion for compassionate
release on September 21, 2020. Even accepting Rawls’ contention that he
submitted his Inmate Request, he could not file a motion with this court prior
to October 10, 2020. As such, Rawls’ motion for compassionate release is
subject to dismissal since he filed it before 30 days passed from the receipt
of his request by the warden. See United States v. Valentine, 2020 WL
6381456 (M.D. Pa. Oct. 30, 2020). Thus, Rawls failed to comply with the
exhaustion requirement before he filed his instant motion compassionate
release under 18 U.S.C. §3582(c)(1)(A).
     Additionally,   Rawls    cannot   complete    the   exhaustion    of   his
administrative remedies while his present motion is pending with the court.
Similar to an inmate who files a civil rights action who must first exhaust his
administrative remedies with the prison before filing his action in federal
court, pursuant to the Prison Litigation Reform Act of 1995 (“PLRA”), 42
U.S.C. §1997e, and cannot complete the exhaustion process while his action
is pending in the court, see Banks v. Roberts, 251 Fed.Appx. 774, 775-76
(3d Cir. 2007) (Third Circuit held that an inmate who filed his civil rights
complaint in federal court before he completed the BOP administrative
remedy appeal process failed to comply with PLRA mandatory exhaustion

                                       8
     Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 9 of 11




requirement, and that “[a] prisoner may not satisfy the PLRA’s exhaustion
requirement by exhausting administrative remedies after initiating suit in
federal court), the court finds that a defendant filing a motion for
compassionate release under §3582(c)(1)(A) cannot wait out the 30-day
period after he presents his request to the Warden while his motion is
pending in the court. See Raia, supra. “Rather, a defendant must wait 30
days after he submits his request to the Warden before he files his motion
for compassionate release with the court.” United States v. Rodriguez, 2020
WL 6047564, *4 (M.D. Pa. Oct. 13, 2020). See also Valentine, supra.
     Because Rawls did not wait for 30 days after he allegedly submitted
his request to the warden before he filed his instant motion, which is
statutorily required, his motion will be dismissed without prejudice for his
failure to comply with the exhaustion requirement under §3582(c)(1)(A). See
United States v. Bogdanoff, 459 F.Supp.3d 653 (E.D. Pa. May 8, 2020).
     Therefore, the court finds that Rawls’ motion is premature.
     Moreover, the court cannot yet determine if Rawls has demonstrated
that “extraordinary and compelling reasons” warrant a reduction of his
sentence since he has not exhausted his administrative remedies. See
United States v. Zukerman, 451 F.Supp.3d 329, 332 (S.D. N.Y. 2020) (“in
order to be entitled to relief under 18 U.S.C. §3582(c)(1)(A)(i), [defendant]
must both meet the exhaustion requirement and demonstrate that
‘extraordinary and compelling reasons’ warrant a reduction of his
sentence.”); Raia, 954 F.3d at 597 (“The First Step Act empowers criminal

                                     9
     Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 10 of 11




defendants to request compassionate release for ‘extraordinary and
compelling reasons’” after the defendant exhausts administrative remedies
with the BOP.) (citing 18 U.S.C §3582(c)(1)(A)(i)). The Third Circuit in Raia,
id., also held that defendant’s failure to comply with §3582(c)(1)(A)’s
exhaustion    requirement    “presents      a   glaring   roadblock   foreclosing
compassionate release at this point.”
      As the Third Circuit in Raia, 954 F.3d at 597, explained, “the mere
existence of COVID-19 in society and the possibility that it may spread to a
particular prison alone cannot independently justify compassionate release,
especially considering BOP’s statutory role, and its extensive and
professional efforts to curtail the virus’s spread.” (citation omitted). See also
United States v. Feiling, 453 F.Supp.3d 832, 837 (E.D. Va. 2020) (“the Court
agree[d] with the Third Circuit [in Raia] and the district courts cited [in its
decision] and will join them in holding that the mere existence of COVID-19
among the prison population and an inmate’s susceptibility to it do not justify
waiver of the administrative exhaustion requirement under §3582(c)(1)(A).”)
(string citations omitted of several cases finding that since defendant failed
to exhaust the administrative remedies with BOP, the Court does not
possess authority to grant relief under §3582(c)(1)(A)(i), even if based on
COVID-19, and that §3582(c)(1)(A) provided no authority to waive the
exhaustion requirement).




                                       10
            Case 1:12-cr-00194-MEM Document 1412 Filed 11/17/20 Page 11 of 11




III.        CONCLUSION

            Defendant Rawls’ Motion for Compassionate Release and for Release

to Home Confinement related to the COVID-19 pandemic, (Doc. 1403), will

be DISMISSED WITHOUT PREJUDICE for failure to comply with the

exhaustion requirement under §3582(c)(1)(A)(i) since he filed his motion

before he afforded the Warden 30 days to respond to his alleged request.

Further, insofar as Rawls is seeking this court to compel the BOP to find that

he is eligible for home confinement designation under the CARES Act, the

court will DISMISS it since the authority to make this determination lies with

the BOP Director and not the court. An appropriate order will follow.




                                            s/ Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge

Dated: November 17, 2020
12-194-02




                                           11
